Citation Nr: 0431085	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  02-20 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
residuals of injury to the right knee, status post meniscal 
repair with subsequent meniscectomy and debridement, with 
residual scar and degenerative joint disease, currently 
evaluated as 10 percent disabling, to include the issue of 
restoration of the previously assigned 20 percent disability 
evaluation.

2.  Entitlement to an increased disability evaluation for the 
residuals of lumbosacral strain with degenerative disc 
disease, currently evaluated as 10 percent disabling, to 
include the issue of restoration of the previously assigned 
20 percent disability.

3.  Entitlement to a compensable disability evaluation for 
the residuals of left shoulder dislocation, to include the 
issue of restoration of the previously assigned 10 percent 
disability evaluation.

4.  Entitlement to a compensable disability evaluation for 
the residuals of right shoulder dislocation, to include the 
issue of restoration of the previously assigned 10 percent 
disability evaluation.

5.  Entitlement to a compensable disability evaluation for 
the residuals of injury to the left ankle, to include the 
issue of restoration of the previously assigned 10 percent 
disability evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
October 1997.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  This decision effectuated reductions in 
the evaluations of the veteran's service-connected residuals 
of injury to the right knee, status post meniscal repair with 
subsequent meniscectomy and debridement, with residual scar 
and degenerative joint disease, from 20 percent to 10 
percent; residuals of lumbosacral strain with degenerative 
disc disease, from 20 percent to 10 percent; residuals of 
left shoulder dislocation, from 10 percent to zero percent; 
residuals of right shoulder dislocation, from 10 percent to 
zero percent; and residuals of injury to the left ankle, from 
10 percent to zero percent.

The veteran testified in May 2004 before the undersigned 
Veterans Law at the RO (Travel Board hearing), who was 
designated by the Chairman to conduct the hearings pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002) and who will participate 
in this decision.  A copy of the hearing transcript issued 
following the hearing is of record.

By this decision, the Board is granting restorations of the 
20 percent evaluation assigned his right knee disability, the 
20 percent evaluation assigned his lumbosacral spine 
disability, and the 10 percent evaluations assigned, 
respectively, to his residuals of left shoulder dislocation, 
residuals of right shoulder dislocation, and residuals of 
injury to the left ankle.  However, as described in the 
Remand which follows this decision, further development is 
required prior to determining whether evaluations in excess 
of these evaluations are warranted.  The veteran has averred 
and testified that he has received private treatment for his 
claimed disabilities.  This is confirmed by records he has 
submitted, which demonstrate regular treatment for his lower 
back disability.  Moreover, the Board notes that the 
regulations governing the evaluation of back disabilities 
have been revised during the pendency of this appeal.  
Finally, the Board notes that the VA examination report upon 
which the reductions were based was not conducted with review 
of the entire claims file-to include any and all private and 
VA treatment records.

Thus, the issues of entitlement to an evaluation greater than 
20 percent for the service-connected right knee disability, 
20 percent for the lumbosacral spine disability, and 10 
percent evaluations for right and left shoulder and left 
ankle disabilities addressed in the REMAND portion of the 
decision below are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on the part of the 
veteran.  




FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  In April 2001, the RO notified the veteran of the 
proposal to reduce the evaluation assigned his service-
connected residuals of injury to the right knee, status post 
meniscal repair with subsequent meniscectomy and debridement, 
with residual scar and degenerative joint disease, from 20 
percent to 10 percent; based on findings that the knee is now 
asymptomatic with full range of motion without objective 
evidence of pain contained in a January 2001 VA examination 
report.  

3.  In April 2001, the RO notified the veteran of the 
proposal to reduce the evaluation assigned his residuals of 
lumbosacral strain with degenerative disc disease, from 20 
percent to 10 percent, based on findings of normal range of 
motion without objective evidence of pain and a presumption 
of no objective evidence of wedging at L1 (without actual 
X-rays) contained in an January 2001 VA examination report.

4.  In April 2001, the RO notified the veteran of the 
proposal to reduce the evaluation assigned his residuals of 
left shoulder dislocation, from 10 percent to zero percent, 
based on findings of an asymptomatic left shoulder, within 
normal limits and normal X-ray findings contained in a 
January 2001 VA examination report.  

5.  In April 2001, the RO notified the veteran of the 
proposal to reduce the evaluation assigned his residuals of 
right shoulder dislocation, from 10 percent to zero percent, 
based on findings of an asymptomatic right shoulder with full 
range of motion without objective evidence of pain, mild 
crepitus, and no X-ray findings of degenerative changes 
contained in a January 2001 VA examination report.

6.  In April 2001, the RO notified the veteran of the 
proposal to reduce the evaluation assigned his residuals of 
injury to the left ankle, from 10 percent to zero percent, 
based on an asymptomatic left ankle with full range of motion 
without objective findings of pain, normal findings and 
findings of mild degenerative joint disease contained in a 
January 2001 VA examination report.

7.  In May 2001 the veteran submitted additional private 
medical evidence documenting treatment for and clinical 
findings concerning his lower back disability.

8.  The RO reduced the disabilities evaluations of the 
veteran's service-connected right knee disability from 20 
percent to 10 percent; his lower back disability from 20 
percent to 10 percent; and his left shoulder, right shoulder, 
and left ankle disabilities, respectively, to zero percent, 
by a rating decision dated in January 2002, effective as of 
April 1, 2002.

9.  At the time of the reduction, the veteran's service-
connected right knee disability had been rated at 20 percent, 
his lower back disability had been rated at 20 percent, and 
his left shoulder, right shoulder, and left ankle 
disabilities had been rated at, respectively, 10 percent-all 
since November 1997, a period of less than 5 years.

10.  The examination upon which the reductions were based was 
conducted absent review of the veteran's claims file and, 
particularly, absent review of specific private medical 
treatment records-hence, absent review of the entire history 
of the veteran's disability-and was not based on complete, 
current clinical evidence, and provides an inadequate basis 
for these reductions.


CONCLUSIONS OF LAW

1.  Restoration of a disability evaluation for service-
connected residuals of injury to the right knee, status post 
meniscal repair with subsequent meniscectomy and debridement, 
with residual scar and degenerative joint disease, to 20 
percent from the date of reduction, April 1, 2002, is 
warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.105, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10,  4.41, 
4.40, 4.45, 4.71a, Diagnostic Code 5010-5257 (2004).  

2.  Restoration of a disability evaluation for service-
connected residuals of lumbosacral strain with degenerative 
disc disease, to 20 percent from the date of reduction, April 
1, 2002, is warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.105, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10,  4.41, 4.40, 4.45, 4.71a, Diagnostic Code 5295 (2004).  

3.  Restoration of a disability evaluation for service-
connected residuals of left shoulder dislocation to 10 
percent from the date of reduction, April 1, 2002, is 
warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.105, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10,  4.41, 
4.40, 4.45, 4.71a, Diagnostic Code 5203 (2004).  

4.  Restoration of a disability evaluation for service-
connected residuals of right shoulder dislocation to 10 
percent from the date of reduction, April 1, 2002, is 
warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.105, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10,  4.41, 
4.40, 4.45, 4.71a, Diagnostic Code 5203 (2004).  

5.  Restoration of a disability evaluation for service-
connected residuals of injury to the left ankle 10 percent 
from the date of reduction, April 1, 2002, is warranted.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.105, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10,  4.41, 4.40, 4.45, 
4.71a, Diagnostic Code 5271 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).

The Board notes that the RO has approached this claim as one 
involving increased evaluations for the service-connected 
disabilities at issue.  Accordingly, the veteran has not been 
given notice of the laws and regulations governing reductions 
in evaluations and restoration thereof.  In addition, the 
VCAA notice given him is inadequate.  While the letter 
properly identified the issues restorations to the previously 
assigned disability evaluations, the letter addressed the 
kind of evidence required to establish service connection for 
disabilities, rather than to obtain a restoration of the 
previously assigned evaluations for his already service-
connected disabilities.  Nonetheless, in view of the fact 
that the Board is granting the benefit sought on appeal 
concerning the issues on appeal, any defect in complying with 
the duty to notify and the duty to assist is harmless error.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that 
strict adherence to legal requirements does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran); see also 38 
C.F.R. § 20.1102 (2004) (harmless error).


Restoration

In this case, service connection was granted in a September 
1998 rating decision for, among other disabilities, the 
residuals of injury to the right ankle, residuals of 
lumbosacral strain with degenerative disc disease, residuals 
of dislocation of the left and right shoulders, and residuals 
of injury to the left ankle.  Disability evaluations were 
awarded as follows, effective November 1, 1997, which is the 
day after the veteran was discharged from active service:  20 
percent under Diagnostic Code 5257 for the right knee 
disability; 20 percent under Diagnostic Code 5295 for the 
lumbosacral spine disability; 10 percent under Diagnostic 
Code 5203, respectively, for the left and right shoulder 
disabilities; and 10 percent under Diagnostic Code 5271 for 
the left ankle disability.

Service medical records reflect complaints of and treatment 
for right knee, lower back, bilateral shoulder, and left knee 
conditions.  Specifically, the records show the veteran 
underwent several surgeries during active service to repair 
his right medial meniscus.  He was seen several times for 
lower back complaints and was diagnosed during active service 
with degenerative disc disease at L5-S1 with spasm.  
Concerning his right shoulder, the records document that he 
had dislocated his shoulder several times prior to entry into 
active service.  During active service, he complained of pain 
in the right shoulder and eventually underwent arthroscopic 
acromioplasty with open clavicle resection with subsequent 
debridement of the rotator cuff.  He experienced left 
shoulder dislocation during active service, which was treated 
with a sling and Motrin.  He sustained dislocation of the 
left ankle with fracture of the left fibula shaft and medial 
malleolus, which was treated with reduction and cast.

A December 1997 VA examination report reflected diagnoses of 
status post five operations on the right knee for meniscus 
tear, lower back pain, status post trauma to left shoulder 
with separation, status post two operations on the right 
shoulder for spurs, status post fracture and dislocation of 
the left ankle.  The veteran reported a history of five 
inservice surgeries for meniscus tear and complained of pain 
in the joint with activity.  The examiner noted normal range 
of motion with flexion pain beginning at 120 degrees, 
extension, zero degrees.  The veteran exhibited mildly 
weakened motion and excess fatigability against moderate 
resistance, and popping.  However, the knee was not tender on 
palpation.  Results of X-rays reflected findings of no acute 
fracture, dislocation, or effusion, and maintained 
femorotibial joint.  Slight narrowing of the patellofemoral 
joint was detected, which the examiner opined may be due to 
positioning.  However, mild degenerative changes could not be 
excluded.

Concerning the lower back, the veteran reported low back pain 
present constantly for one year and pain in the lumbosacral 
spine radiating to the left leg with long standing.  He 
stated he sometimes takes Flexeril.  The examiner noted range 
of motion measurements at 85 degrees flexion, 25 degrees 
extension, 25 degrees bending, bilaterally, and 25 degrees 
rotation, bilaterally.  Pain was objectively observed to 
begin at 85 degrees flexion.  There were no postural or fixed 
abnormalities.  No tenderness was noted on palpation and no 
observed pain on leg raising.  The examiner found no weakened 
movement or excess fatigability.  Results of X-rays reflected 
findings of no acute fracture or dislocation.  Mild anterior 
wedging was present at L1, L4 and L5, which the examiner 
opined to be due to early degenerative changes.  Disc space 
narrowing was found at L5-S1, absent spondylolysis or 
spondylolisthesis.

On examination of the shoulders, the veteran reported a 
history of partial separation in the left shoulder with 
continued pain upon physical activity, and two surgeries in 
the right shoulder for spurs with no pain at the present.  
The examiner noted range of motion measurements in the left 
shoulder of 160 degrees flexion with pain, 30 degrees 
extension, 160 degrees abduction, zero degrees adduction, and 
70 degrees rotation.  The examiner noted mildly weakened 
motion and excess fatigability against moderate resistance, 
but no tenderness on palpation.  The right shoulder exhibited 
normal range of motion without pain.  Results of X-rays 
reflect widening of the acromioclavicular joint space in the 
left shoulder with mild deformity of the distal tip of the 
left clavicle, most likely due to post traumatic change, 
without acute fracture or dislocation or evidence of 
degenerative or arthritic change.  With regard to the right 
shoulder, results of X-rays reflect evidence of previous 
surgical resection of the distal right clavicle, soft tissue 
calcification adjacent to the distal end of the right 
clavicle, and bony spurring at the acromion.  The examiner 
found a preserved glenohumeral joint without destructive 
lesion, acute fracture or dislocation.  

Concerning the left ankle, the veteran reported a history of 
fracture and dislocation, and complained of periodic pain and 
stiffness in the joint with walking.  The examiner noted 
range of motion measurements at 40 degrees plantar flexion, 
15 degrees dorsiflexion absent tenderness.  The joint's 
neutral position was with foot at 90 degrees to the ankle.  
The examiner observed the veteran to exhibit mildly weakened 
and excess fatigability against moderate resistance.  Results 
of X-rays evidence posterior calcaneal spur and maintained 
ankle mortise without acute fracture or dislocation, or 
radiologic evidence of significant degenerative change.

In January 2001, the veteran was scheduled for further VA 
examination.

With regard to the right knee disability, the veteran 
complained of daily knee pain with morning stiffness but no 
buckling or locking.  And, while he reported he could climb 
six to eight flights of stairs, he had difficulty descending 
them due to both his knee and his back.  The examiner 
observed the veteran to walk without a limp and to have no 
difficulty rising from a chair.  He could perform deep knee 
bends.  The examiner found mild crepitus but noted the right 
knee evidenced no effusion, patella compression, and no 
ligamentous instability.  A 3 centimeter scar was described.  
Medial and lateral collateral ligaments were found to be 
stable, and McMurray and Lachman's signs were found to be 
negative.  Range of motion measured zero degrees extension 
and 140 degrees flexion.  There was no effusion.  Results of 
X-rays reflect mild joint space narrowing in the medial 
compartment of the knee, suggestive of some degenerative 
changes.  The examiner diagnosed status post right knee 
meniscal repair with subsequent meniscectomy and debridement, 
with residual scar and degenerative joint disease.

On examination of the low back disability in January 2001, 
the veteran complained of pain on a daily basis for the last 
two to three years, with his last spasm forcing bed rest 
occurring four to five months prior.  He stated he 
experiences pain shooting down his left posteriolateral leg, 
occurring twice weekly.  The examiner found the lumbar spine 
to be nontender to palpation with normal spinal contour.  
Straight leg raising measured zero to 85 degrees.  Lumbar 
spine range of motion measured 95 degrees flexion, 35 degrees 
extension, 35 degrees lateral flexion bilaterally, and 35 
degrees rotation, bilaterally.  No X-rays were taken.  The 
examiner diagnosed degenerative joint disease of the 
lumbosacral spine with a history of sciatica.

On examination of the shoulders, the veteran reported pain in 
his left shoulder with overhead lifting and daily morning 
stiffness.  In his right shoulder he has occasional pain and 
stiffness and also experiences difficulty with overhead 
lifting.  Repetitively throwing a ball produces pain as well.  
The examiner found range of motion to be full, bilaterally, 
measuring zero to 180 degrees abduction, zero to 180 degrees 
forward flexion, and zero to 90 degrees internal and external 
rotation.  Mild crepitus was found on passive motion of the 
right shoulder.  No atrophy was found.  X-rays study revealed 
no evidence of severe subluxation of the humeral heads, 
bilaterally.  No significant degenerative changes were found.  
The examiner diagnosed left shoulder acromioclavicular 
separation with residual symptoms and history of arthroscopic 
excision of bone spur in the right shoulder with residuals.

With regard to his left ankle, the veteran reported that he 
experiences low-grade discomfort and stiffness, and pain 
during whether changes.  The examiner found mild crepitus to 
passive flexion, extension, and rotation but no warmth, 
swelling, erythema, or evidence of ligamentous instability.  
The veteran could perform the heel toe walk.  Range of motion 
measured 45 degrees plantar flexion and 20 degrees 
dorsiflexion.  Inversion and eversion were normal.  Results 
of X-rays evidence some calcifications off the lateral aspect 
of the medial malleolus consistent with previous injury.  The 
examiner thought this may reflect some loose bodies within 
the ankle joint, but found no evidence of acute fracture.  A 
small heel spur was present at the Achilles insertion of the 
calcaneus, and mild degenerative changes of the tibiotalar 
joint were appreciated.  The examiner diagnosed a history of 
left ankle dislocation with X-ray findings of degenerative 
joint disease.

In reference to the functional loss and factors of joint 
disability attributable to pain (see DeLuca v Brown, 8 Vet. 
App. 202 (1995) and 38 C.F.R. §§ 4.40, 4.45), the examiner 
found no pain, fatigue, weakness or incoordination on 
repeated testing of the right knee, lower back, shoulders, 
bilaterally, or left ankle.

Based on this examination, the RO issued a rating decision in 
April 2001, proposing to reduce the evaluations assigned to 
the veteran's service-connected disabilities to 10 percent 
for the service-connected right knee disability, 10 percent 
for the service-connected low back disability, and zero 
percent, respectively, for the service-connected left and 
right shoulder disabilities and service-connected left ankle 
disability.  The veteran was given 60 days to submit medical 
or other evidence to show that the reduction was not 
warranted.  Notice of this rating decision was given by 
letter dated April 18, 2001.  The veteran responded in May 
2001, acknowledging some improvement had occurred in his 
right shoulder condition but asserting all other conditions 
had remained the same or had worsened.  He submitted private 
medical evidence showing treatment for his lower back 
disability.  The records reflect the results of clinical 
studies showing left paracentral disc bulge at L4-L5 with 
potential left L5 nerve impingement and an annular tear at 
L3-L4.

In January 2002, the RO issued a rating decision effectuating 
the proposed reductions, effective in April 2002.  In January 
2002, the veteran responded by resubmitting the statement and 
medical evidence he had initially submitted in May 2001.  In 
his November 2002 substantive appeal, he further averred that 
he had sought private treatment for all his claimed 
conditions.  In May 2004, he submitted further medical 
evidence, showing, among other treatment, that epidural 
steroid injections had been required for his lower back 
disability and that radiofrequency lesioning of the bilateral 
L4-L5, S1 medial branch nerves was being scheduled.

Private medical treatment records were not obtained.   

In May 2004, the veteran testified before the undersigned 
Veterans Law Judge.  He argued that while he had not required 
treatment for all of his disabilities, they had not improved.  
Specifically, he testified that he saw his private treating 
physician at least every two months, primarily for his lower 
back and right ankle disability, and that while he was not 
receiving treatment currently for his bilateral shoulders and 
left ankle, medication had been prescribed for the 
musculoskeletal pain caused by each of his disabilities, 
including Motrin and Vicodin for pain, and Valium for 
spasming.  Concerning his back, the veteran testified that he 
was under constant treatment for multi-level disc 
degenerative changes.  He further testified that it is a 
combination of his back and shoulder, and right knee 
disabilities, combined, that impact his employment, as they 
make it difficult for him to lift weight, and to lift 
overhead.

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  38 C.F.R. § 3.105(e).  In this case, the RO 
satisfied these procedural requirements.

After completing the predetermination procedures specified in 
38 C.F.R. § 3.105(e), the RO must send the veteran written 
notice of the final action.  This notice must set forth the 
reasons for the action and the evidence upon which the action 
is based.  38 C.F.R. § 3.105(2).  Where a reduction of 
benefits is found warranted following consideration of any 
additional evidence submitted and the reduction was proposed 
under the provisions of 38 C.F.R. § 3.105(e), the effective 
date of the final action shall be the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final action expires.  38 C.F.R. § 
3.105(2)(i).  The RO satisfied the requirements by allowing a 
60-day period to expire before assigning the reduction 
effective date.  In the present case, the RO made the 
reduction effective on April 1, 2002, following notice of the 
action by letter dated January 16, 2002.  This would appear 
to meet the requirements of the regulation for setting the 
effective date of the reduction.

Inasmuch as the RO complied, in essence, with the procedural 
requirements of 38 C.F.R. § 3.105(e), the issue of the 
effective date notwithstanding, the question becomes whether 
the reduction was proper based on the applicable regulations.  
Under 38 C.F.R. § 3.344, sections (a) and (b) are to be 
applied in cases involving an evaluation that had continued 
at the same level for five years or more; section (c) is to 
be applied if the RO reduced an evaluation that had been in 
effect for less than five years.  In this case, in reducing 
the evaluations assigned the veteran's right knee, lower 
back, bilateral shoulder, and left ankle disabilities, the RO 
reduced evaluations that had been in effect for less than 
five years, since November 1997.  Therefore, with regard to 
that particular reduction, 38 C.F.R. § 3.444 does not apply.

Notwithstanding, in Brown v. Brown, 5 Vet. App. 418 (1993), 
the U.S. Court of Appeals for Veterans Claims (Court) 
identified general regulatory requirements which are 
applicable to all rating reductions.  Pursuant to 38 C.F.R. 
§ 4.1, it is essential, both in the examination and in the 
evaluation of the disability, that each disability be viewed 
in relation to its history.  Brown, at 420.  Similarly, 
38 C.F.R. § 4.2 establishes that "[i]t is the responsibility 
of the rating specialist to interpret reports of examination 
in light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of the disability 
present."  Id.  The court has held that these provisions 
"impose a clear requirements" that rating reductions be 
based on the entire history of the veteran's disability.  Id.

Furthermore, 38 C.F.R. § 4.13 provides that when any change 
in an evaluation is to be made, "the rating agency should 
assure itself that there has been an actual change in the 
condition, for better or worse, and not merely a difference 
in the thoroughness of the examination or in use of 
descriptive terms." Id, 420-421.  In light of these 
provisions,

... the RO and the Board are required in 
any rating-reduction case to ascertain, 
based on the entire recorded history of 
the condition, whether the evidence 
reflects an actual change in the 
disability and whether the examination 
reports reflecting such change are based 
upon thorough examinations.

Id, 421 (citation omitted).

Finally, under the provisions of 38 C.F.R. §§ 4.2 and 4.10, a 
rating reduction may not be based solely on the fact that an 
improvement has actually occurred, but also on whether the 
improvement actually reflects and improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  Id.

In this case, the January 2001 VA examination upon which the 
RO based its proposal to reduce and subsequent reduction was 
not full and complete.  The examiner did not review the 
veteran's claims file in arriving at the conclusions 
presented in the examination report.  In addition, as alluded 
to above, no treatment records-including the private medical 
records of which the veteran notified the RO-were obtained 
and made part of the claims file for the examiners 
consideration.  Finally, X-rays were not conducted of the 
veteran's lumbar spine, and other clinical testing which may 
have been helpful-such as neurological testing for the 
complained of sciatica-was not accomplished.  Under these 
circumstances, the Board simply cannot find that the January 
2001 VA examination provides an adequate basis upon which to 
reduce the 20 percent evaluation for the veteran's service-
connected right knee disability, 20 percent evaluation for 
his lower back disability, and 10 percent evaluations for, 
respectively, his left shoulder, right shoulder, and left 
ankle disabilities.

Therefore, the January 2001 VA examination-conducted without 
review of the claims file and treatment records, and without 
the benefit of full and complete clinical testing-simply 
cannot establish that the veteran underwent an actual change 
in his disabilities, which actually reflected an improvement 
in the veteran's ability to function under the ordinary 
conditions of life and work.  38 C.F.R. § 4.1, 4.2, 4.10 
(2003); see Brown, supra; see also Caffrey v. Brown, 6 Vet. 
App. 377 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Accordingly, the Board finds that the RO improperly reduced 
the 20 percent evaluation assigned the veteran's service-
connected right knee disability, the 20 percent evaluation 
assigned his service connected lower back disability, and the 
10 percent evaluations assigned, respectively to his service-
connected left shoulder, right shoulder, and left ankle 
disabilities, effective April 1, 2002.  The veteran's claim 
for restoration of his previously assigned evaluations, 
effective from April November 1, 2002, is therefore granted.


ORDER

The reduction in the 20 percent evaluation assigned the 
service-connected residuals of injury to the right knee, 
status post meniscal repair with subsequent meniscectomy and 
debridement, with residual scar and degenerative joint 
disease, not having been warranted, restoration of the 20 
percent evaluation is granted, effective from April 1, 2002, 
subject to the statutory and regulatory provisions governing 
the payment of monetary benefits.

The reduction in the 20 percent evaluation assigned the 
service-connected lumbosacral strain with degenerative disc 
disease, not having been warranted, restoration of the 20 
percent evaluation is granted, effective from April 1, 2002, 
subject to the statutory and regulatory provisions governing 
the payment of monetary benefits.

The reduction in the 10 percent evaluation assigned the 
service-connected residuals of left shoulder dislocation, not 
having been warranted, restoration of the 10 percent 
evaluation is granted, effective from April 1, 2002, subject 
to the statutory and regulatory provisions governing the 
payment of monetary benefits.

The reduction in the 10 percent evaluation assigned the 
service-connected residuals of right shoulder dislocation, 
not having been warranted, restoration of the 10 percent 
evaluation is granted, effective from April 1, 2002, subject 
to the statutory and regulatory provisions governing the 
payment of monetary benefits.

The reduction in the 10 percent evaluation assigned the 
service-connected residuals of injury to the left ankle, not 
having been warranted, restoration of the 10 percent 
evaluation is granted, effective from April 1, 2002, subject 
to the statutory and regulatory provisions governing the 
payment of monetary benefits.


REMAND

The veteran further seeks higher evaluations for his service-
connected right knee, lower back, bilateral shoulder, and 
left ankle disabilities.  

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, and as noted above, 
in the introduction, the rating criteria governing the 
evaluation of spine disabilities have been revised, effective 
in August 2002, September 2002, August 2003, and September 
2003.  See 67 Fed. Reg. 48784-48787 (July 26, 2002), 67 Fed. 
Reg. 54345-54349 (August 22, 2002), 68 Fed. Reg. 51454-51458 
(August 27, 2003), and 69 Fed. Reg. 32449 (June 10, 2004).  
Moreover, the Board notes that the record now reflects 
findings of sciatica.  The veteran has been notified of some, 
but not all, of these revisions, and he has not been afforded 
the opportunity for examination applying the revised 
criteria.  

Moreover, the Board notes that the veteran has stated and 
testified that he has received treatment for all his service-
connected disabilities.  While he provided testimony in May 
2004 in apparent conflict with this, stating he was not 
actively seeking treatment for his shoulders or left ankle, 
he also testified that he was prescribed medication for all 
his disabilities.  In any event, the Board notes that a long 
period of time has elapsed since his December 1997 VA 
examination, and that he has, by his own testimony, sought 
only private treatment for these disabilities.  However, 
there are no records before the Board other than those which 
the veteran has himself submitted.

Finally, the Board notes that the RO has not yet had an 
opportunity to evaluate the veteran's right knee disability 
in accordance with the holding of the U.S. Court of Veterans 
Appeals (hereinafter Court) in Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994), allowing separate, compensable 
evaluations for certain manifestations of a knee disability, 
provided the criteria for doing so is met, i.e., a 
symptomatic scar.  See also VAOPGCPREC 9-98, 63 Fed. Reg. 
56,703-04 (Oct. 22, 1998); VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (Dec. 1, 1997).  Additionally, the VA General Counsel 
has issued a precedential opinion holding that "separate 
ratings may be assigned under Diagnostic Code 5260 and 
Diagnostic Code 5261, where a veteran has both a limitation 
of flexion and limitation of extension of the same leg; 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg."  
VAOPGCPREC 9-2004 (September 17, 2004).  

Given the absence of private medical records and the change 
in regulations governing the evaluation of spinal 
disabilities, it is the Board's judgment that there is a duty 
to provide the veteran with another VA examination.  The 
clinician's examination must address the criteria of all the 
relevant regulations (limitation of motion, amount of time 
the veteran has been incapacitated, demonstrable deformities 
of vertebral bodies, symptoms compatible with sciatic 
neuropathy, demonstrable muscle spasm, ankle jerk, 
neurological findings, etc.).  

The Board thus finds it would be helpful to proffer the 
veteran current examinations to include appropriate clinical 
testing and review of the claims file-to include all service 
medical records and VA and non VA treatment records-in 
totality.  See 38 C.F.R. § 3.159(c)(4) (2003).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:


1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), as well as VAOPGCPREC 
7-2004, are fully complied with and 
satisfied as to the issue of entitlement 
to increased evaluations for right knee, 
lower back, bilateral shoulder, and left 
ankle disabilities.  In particular, the 
RO must inform the appellant: (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claim for increased evaluations for his 
right knee, lower back, bilateral 
shoulder, and left ankle disabilities; 
(3) about the information and evidence 
that VA will seek to provide; (4) about 
the information and evidence the 
appellant is expected to provide; and 
(5) request or tell him to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The RO should request that the 
veteran identify all VA and non VA health 
care providers who treated him for his 
right knee, lower back, bilateral 
shoulder, and left ankle disabilities.  
The RO should procure duly executed 
authorization for the release of private 
medical records.  

Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers that are 
not already of record.  In particular, 
the RO should request any and all 
outpatient and inpatient treatment 
records, to include any and all clinical 
medical records, of treatment accorded 
him by Health South, Pikes Peak Physical 
Medicine, and Pain Centers of America in 
Colorado Springs, Colorado and by Timothy 
V. Sandell, M.D., John W. Nelson, M.D., 
Charles H. Ripp, M.D., Lois Wenger 
A.N.P., and Paul E. Bauer, D.O., of 
Colorado Springs, Colorado.  In addition, 
the RO should request any and all 
outpatient and inpatient treatment 
records, to include any and all clinical 
medical records and records of 
medications prescribed, for treatment 
accorded him by the VA Medical Centers 
(VAMCs) in Marion, Indiana and Denver, 
Colorado, and any other VAMC the veteran 
may identify.

4.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations, by appropriate specialists, 
to determine the extent of disability 
caused by his service-connected right 
knee, lower back, bilateral shoulder, and 
left ankle disabilities.  All indicated 
tests and studies should be performed.  
The claims folder, including all newly 
obtained evidence, must be sent to the 
examiner(s) for review.  The examiner(s) 
should address the following matters:

?	Summarize the medical history, 
including the onset and course, 
of his service-connected right 
knee, lower back, left and right 
shoulders, and left ankle 
disabilities.
?	Describe any current symptoms and 
manifestations attributed to his 
service-connected right knee, 
lower back, left and right 
shoulders, and left ankle.
?	Complete any diagnostic and 
clinical tests-including any and 
all neurological and orthopedic 
tests-required and provide 
diagnoses for any and all right 
knee, lower back, left and right 
shoulders, and left ankle 
pathology identified.

5.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for increased 
evaluations for his service-connected 
right knee, lower back, left and right 
shoulder, and left ankle disabilities, to 
include consideration of DeLuca v. Brown, 
8 Vet. App. 202 (1995) and 38 C.F.R. §§ 
4.40, 4.45; Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994), see also VAOPGCPREC 
9-98, 63 Fed. Reg. 56,703-04 (Oct. 22, 
1998); VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (Dec. 1, 1997); VAOPGCPREC 9-2004 
(September 17, 2004); and all revised 
regulations governing the evaluation of 
the musculoskeletal system, diseases and 
injuries of the spine, including 
intervertebral disc syndrome (38 C.F.R. 
§ 4.71(a) Diagnostic Codes 5285 through 
5295 (prior to 2003) and Diagnostic Codes 
5235 through 5243 (2004)), including a 
determination as to which are more 
favorable to the veteran.  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky, supra.  The veteran is reminded that it is his 
responsibility to appear for any and all scheduled 
examinations and that failure to do so could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2004).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



